
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2008
			Mr. Reid (for
			 Mr. Kennedy) submitted the following
			 concurrent resolution; which was considered and agreed to
		
		CONCURRENT RESOLUTION
		To make technical corrections in the
		  enrollment of the bill S. 1858.
	
	
		That in the enrollment of the bill S.
			 1858 (to amend the Public Health Service Act to establish grant programs to
			 provide for education and outreach on newborn screening and coordinated
			 followup care once newborn screening has been conducted, to reauthorize
			 programs under part A of title XI of such Act, and for other purposes) the
			 Secretary of the Senate shall make the following technical corrections:
			(1)In section 1,
			 strike 2007 and insert 2008.
			(2)In section 1109
			 of the Public Health Service Act (as amended by section 2) strike subsection
			 (j) and insert the following:
				
					(j)Authorization
				of appropriationsThere are authorized to be appropriated—
						(1)to provide grants
				for the purpose of carrying out activities under subsection (a)(1), $15,000,000
				for fiscal year 2009; $15,187,500 for fiscal year 2010, $15,375,000 for fiscal
				year 2011, $15,562,500 for fiscal year 2012, and $15,750,000 for fiscal year
				2013; and
						(2)to provide grants
				for the purpose of carrying out activities under paragraphs (2), (3), and (4)
				of subsection (a), $15,000,000 for fiscal year 2009, $15,187,500 for fiscal
				year 2010, $15,375,000 for fiscal year 2011, $15,562,500 for fiscal year 2012,
				and $15,750,000 for fiscal year
				2013.
						.
			(3)In section
			 1110(d) of the Public Health Service Act (as added by section 3), strike
			 2008 and all that follows and insert 2009, $5,062,500 for
			 fiscal year 2010, $5,125,000 for fiscal year 2011, $5,187,500 for fiscal year
			 2012, and $5,250,000 for fiscal year 2013..
			(4)In section
			 4(2)(A), insert , respectively before the semicolon.
			(5)In section 1111
			 of the Public Health Service Act (as amended by section 4)—
				(A)in subsection
			 (d)(2), strike 2007 and insert 2008;
				(B)in subsection
			 (e), strike 2007 and insert 2008;
				(C)in subsection
			 (f), strike 2007 and insert 2008; and
				(D)in subsection
			 (g), strike 2008 and all that follows and insert 2009,
			 $1,012,500 for fiscal year 2010, $1,025,000 for fiscal year 2011, $1,037,500
			 for fiscal year 2012, and $1,050,000 for fiscal year 2013..
				(6)In section 1112
			 of the Public Health Service Act (as added by section 5)—
				(A)in subsection
			 (b)(4)(D), strike 2007 and insert 2008;
			 and
				(B)in subsection
			 (d), strike 2008 and all that follows and insert 2009,
			 $2,531,250 for fiscal year 2010, $2,562,500 for fiscal year 2011, $2,593,750
			 for fiscal year 2012, and $2,625,000 for fiscal year 2013..
				(7)In section
			 1113(b) of the Public Health Service Act (as added by section 6), strike
			 2008 and all that follows and insert 2009, $5,062,500 for
			 fiscal year 2010, $5,125,000 for fiscal year 2011, $5,187,500 for fiscal year
			 2012, and $5,250,000 for fiscal year 2013..
			(8)In section
			 1114(e) of the Public Health Service Act (as added by section 6), strike
			 2008 and all that follows and insert 2009, $1,012,500 for
			 fiscal year 2010, $1,025,000 for fiscal year 2011, $1,037,500 for fiscal year
			 2012, and $1,050,000 for fiscal year 2013..
			(9)In section
			 1116(a)(1)(B) of the Public Health Service Act (as added by section 7) strike
			 and or and insert , or.
			
